Title: To Thomas Jefferson from James Jackson, 4 February 1804
From: Jackson, James
To: Jefferson, Thomas


               
                  Sir,
                  Washington, Feby 4h, 1804.
               
               I wished much yesterday to have an opportunity to mention a desire of Captain Eatons, to return again to the Barbary coast; and to acquaint you with his character as far as I have known him—He was in Georgia in 1795, & 1796, with the rank of Captain in the Army, and commandant of the Station at Coleraine—and was at length persecuted from that state, by the Federal and Yazoo Party’s, with Gaither, his Colonel, and Seagrove, Superintendant of Indian affairs, at their head—and I believe his attentions to Republicans in general, and to myself and the Georgia Commissioners at the treaty of Coleraine in particular, principally led to place him in the back ground, with those people, and his open and decided opposition to Col Gaither, and other Officers taking shares in that most infamous & corrupt speculation, confirmed their determination to destroy him—In repeated conversations I have heard him speak of you Sir, & other characters, supposed in the opposition, with the highest respect, & that before Officers of different sentiment who have indirectly threat’ned him for it—as far as he dared to go—he did go—and candidly declared to me, his predilection for the republican cause.
               Mr Eaton tells me that he has laid a memorial before you, on the situation he finds himself in—respecting a settlement of his accounts, which he says, if not allowed, must beggar him and his Family—a Wife and several Children—The Ship Gloria—he deemed absolutely necessary, and that she was warranted to act by the authority of a Naval Commander of the United States—of this however I shall not pretend to offer an opinion, I barely wish to place the Character of Captain Eaton in the light, I viewed him, whilst in Georgia, in the Years mentioned and to recommend him to you, should a vacancy of Consul for the barbary States, present itself—You are however the best Judge of his conduct at Tunis; and the firmness with which he sustained the American reputation, and resisted the repeated demands, and importunities of the Tunisian Bashaw.
               I am Sir with the highest respect, Your obedt Servt
               
                  Jas Jackson 
               
            